Citation Nr: 9932720	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  94-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from November 1974 
to July 1977.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Huntington, West Virginia, Regional Office (RO), 
and a decision was issued by the Board on September 22, 1998.  
In a January 1999 Joint Motion for Remand, the Secretary of 
VA and the appellant's representative agreed that the 
appellant's claim had to be remanded to permit the Board to 
adjudicate the claim under the holding by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Hodge set new 
guidelines for adjudicating claims based on new and material 
evidence, thereby changing the guidelines established in 
Colvin v. Derwinski, 1 Vet. App 171 (1991), the precedent 
opinion by the United States Court of Appeals for Veterans 
Claims (Court) that the Board had relied upon in its 
decision.  In a February 1999 Order, the Court granted the 
Joint Motion and vacated the Board's September 1998 decision.  

Service connection for an acquired psychiatric disorder was 
initially denied by the RO in a July 1989 rating decision on 
the basis that, while the evidence showed that the appellant 
had a paranoid disorder and a personality disorder with acute 
situational reaction, the evidence did not establish that an 
acquired psychiatric disorder was manifested in service or 
that a psychosis was manifested to a compensable degree 
within the first year after service.  A subsequent claim of 
entitlement to service connection for an acquired psychiatric 
disorder was denied by a December 1991 rating decision, and 
the appellant was informed of that rating decision in a 
December 1991 disability decision summary and in a statement 
of the case issued in December 1991 regarding the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes.  A notice of disagreement was submitted 
in January 1992 regarding the RO's December 1991 denial of 
service connection for an acquired psychiatric disorder, and 
a statement of the case pertaining to that claim was issued 
in August 1992.  However, the appellant did not timely submit 
a substantive appeal, either within one year after the 
December 1991 notification of the December 1991 rating 
decision or within 60 days after issuance of the August 1992 
statement of the case, and the decision, therefore, became 
final.  


FINDINGS OF FACT

1.  Service connection was denied for an acquired psychiatric 
disorder by a December 1991 rating decision, and the 
appellant did not timely perfect an appeal of that decision 
after being issued a statement of the case in August 1992.  

2.  Because the evidence received since the December 1991 
rating decision is merely cumulative of the evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  


CONCLUSION OF LAW

The evidence received by VA since the December 1991 rating 
decision is not new and material, and the claim for service 
connection for acquired psychiatric disorder is not  
reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107, 5108, 7105(d)(3) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.307, 3.309, 20.302(b), 20.1103 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his psychiatric problems began in 
service.  He claims that the notation in a May 1977 service 
medical record of his verbal overtures of suicide indicated 
the presence of psychiatric disability.  He maintains that he 
has furnished new and material evidence with which to reopen 
his claim for service connection for an acquired psychiatric 
disorder.  

A claim for service connection for an acquired psychiatric 
disorder was previously denied by a December 1991 rating 
decision that became final when the appellant did not perfect 
an appeal of the decision after receiving a statement of the 
case in August 1992.  Except as otherwise provided, when a 
claim becomes final after an unappealed rating decision, the 
claim may not be thereafter reopened.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(d)(3); 38 C.F.R. §§ 3.104(a), 
20.302(c), 20.1103.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
holding by the Federal Circuit in Hodge:  the Secretary must 
first determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for an acquired psychiatric 
disorder was last finally denied by the December 1991 rating 
decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

At the time of the December 1991 rating decision, the 
evidence of record included the appellant's service medical 
records.  A May 1977 entry in the service medical records 
indicated that the appellant, who had family problems, had 
become intoxicated and made verbal overtures of suicide.  It 
was noted that he had been carrying a shotgun and threatening 
his wife when picked up by the County Sheriff.  He was seen 
at a mental hygiene clinic that evening, and the diagnoses 
were chronic alcoholism, personality disorder, and no 
suicidal intent now.  The record indicated that he was to be 
sent to a halfway house for observation.  Chronic alcoholism 
and situational reaction were diagnoses reported in a June 
1977 entry.  

The RO also considered private and VA medical records dated 
from 1989 to 1991 in its December 1991 rating decision.  The 
appellant was hospitalized from March 5 to April 14, 1989, 
for evaluation of his psychiatric problems, which included 
his beliefs that his wife was having multiple, extramarital 
affairs, that she was going to forge his name and take all of 
their money out of the bank, and that other people might be 
coming by his house and physically abusing his children.  
Psychological testing during the hospitalization revealed 
findings that were diagnosed as paranoid delusion disorder.  
Paranoia was the discharge diagnosis.  Subsequently dated VA 
and private medical records, from 1989 to 1991, included 
diagnoses of delusional disorder, paranoid schizophrenia, 
schizoaffective disorder, and alcohol dependence.  

The December 1991 rating decision denied service connection 
for an acquired psychiatric disorder on the basis that the 
evidence presented was cumulative in nature and did not 
present a new factual basis that would warrant 
reconsideration of a prior July 1989 denial of service 
connection for an acquired psychiatric disorder.  

The evidence submitted since the December 1991 rating 
decision includes additional service medical records and 
service personal records, private and VA medical records 
dated from 1992 to 1998, statements from the appellant's 
sister, mother and ex-wife, and the appellant's testimony at 
two RO hearings in February 1992 and May 1994, and at a CO 
hearing in May 1998.  The additional service medical records 
show that mental status examination of the appellant in June 
1977 revealed no evidence of psychosis or suicidal ideation.  
The additional private and VA medical records showed 
diagnoses of schizoaffective disorder and paranoid 
schizophrenia, but did not identify an etiological 
relationship between the appellant's psychiatric disability 
and his period of military service.  The statements from the 
appellant's sister, mother, and ex-wife, dated in May 1997, 
indicate that the appellant was taken to a halfway house in 
connection with the May 1977 incident in service, and the 
sister and mother also stated that the appellant spoke with a 
psychiatrist at the military hospital and the halfway house.  
At his hearings, the appellant provided testimony in support 
of his contention that his psychiatric disability had its 
origin in service.  

This evidence is new, in that it was not previously of 
record.  However, the Board finds that the evidence submitted 
since December 1991 is cumulative of the evidence considered 
at that time because it reveals no more than that the 
appellant has a psychosis, a fact that was evident in 
December 1991.  The prior denials were essentially based on 
the finding that the veteran's inservice psychiatric problems 
were not manifestations of an acquired psychiatric disorder 
generally and the post service paranoid disorder 
specifically. The evidence submitted to reopen does alter 
that factual basis in any way and so adds nothing which must 
be considered to fairly decide the merits of his claim.  
Accordingly, that claim cannot be reopened, as the appellant 
has not submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, this claim remains denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

